Per Curiam,
The counsel for the appellant frankly concede that the question involved in this appeal was decided by this court in Philadelphia v. Philadelphia & Reading Railroad Company, 38 Pa. Superior Ct. 529. They ask for a reversal of the decision rendered in that case. We have fully reconsidered this question in the light of the able argument of appellant's counsel, but are unable to reach a different conclusion from that reached in the case cited. Nor do we deem it necessary to add anything to the opinion of Judge Porter in that case.
The judgment is affirmed.